[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-15183                 ELEVENTH CIRCUIT
                                                                AUGUST 6, 2010
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________                 CLERK

                    D.C. Docket No. 08-00207-CR-J-25MCR

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

WILLIAM CLAYTON SAPP,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                (August 6, 2010)

Before BARKETT, HULL and HILL, Circuit Judges

PER CURIAM:

      Gerald S. Bettman, appointed counsel for William Clayton Sapp in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sapp’s conviction and sentence

are AFFIRMED.




                                         2